Citation Nr: 0207215	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  92-12 349	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran was born in November 1908 and served on active 
duty from April 1942 to June 1945.  He was the recipient of a 
Purple Heart.  He died in April 1991.  The appellant has been 
recognized as his surviving spouse.

This appeal arises from a September 1991 determination by the 
regional office that denied entitlement to service connection 
for the cause of the veteran's death.  In April 1993, the 
Board of Veterans' Appeals (the Board) remanded the case for 
further development.  Thereafter, in a decision in July 1996, 
the Board denied entitlement to service connection for the 
cause of the veteran's death.

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (the Court).  The Secretary of the Department 
of Veterans Affairs (VA) and the appellant's counsel filed a 
joint motion for remand with the Court to vacate the Board's 
decision of July 1996 and remand the appeal for further 
action consistent with the Board's remand decision of April 
1993.  In an order in November 1997, the Court vacated the 
Board's decision of July 1996, and granted the motion to 
remand the case to the Board for additional consideration, 
consistent with the joint motion for remand.

Thereafter, in July 1999, the Board issued a decision, again 
denying entitlement to service connection for the cause of 
the veteran's death.  On November 16, 1999, the appellant 
filed a Notice of Appeal with the Court.  

On January 9, 2002, the Court received notice that the 
appellant had recently died.  Following notice of the 
appellant's death on December [redacted], 2001, the Court in a 
February 2002 Order, vacated the Board's July 1999 decision 
and dismissed the appeal for lack of jurisdiction.  On May 
30, 2002, the Board received a copy of the appellant's death 
certificate from the Department of Veterans Affairs Regional 
Office in Boston, Massachusetts.  

FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1942 to June 1945.  He died in April 1991.  

2.  On February 25, 2002, the Board was notified by the 
United States Court of Appeals for Veterans Claims that the 
appellant died on December [redacted], 2001.

3.  On May 30, 2002, the Board received a copy of the 
appellant's death certificate from the Department of Veterans 
Affairs Regional Office in Boston, Massachusetts.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
NANCY R. ROBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



